Citation Nr: 0818971	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  07-22 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cold injury residuals 
of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1951 to 
November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he sustained frostbite to his feet, 
bilaterally, while serving in Korea in either January or 
February of 1952.  The veteran's service treatment and 
personnel records have not been located, except for his 
separation examination, which is negative for any abnormal 
findings.  Rather the veteran's service records are presumed 
to have been lost in the 1973 fire at the National Personnel 
Records Center (NPRC).  In such cases, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist is heightened and includes an obligation 
to search alternative forms of records that may support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992). There is also a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases where records are presumed destroyed while in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection.  Russo v. Brown, 9 Vet. App. 46 (1996).  The 
Board finds that the following assistance should be provided 
to the veteran in developing his claim.

The record shows the veteran was married to his current 
spouse in 1953, and as the veteran is now shown to suffer 
from Alzheimer's disease, perhaps she may recall more 
information than the veteran.  She should be invited to 
submit a statement on the matter outlining her recollections 
of the veteran's service experiences and any relevant post 
service treatment.  Any logical follow-up to her response 
should be pursued.  

There also is a statement from a private physician in the 
record that suggests cold weather injury as the source of the 
veteran's current peripheral neuropathy.  As such, the Board 
finds that the veteran should be scheduled for a VA 
examination, specifically a Cold Injury Protocol Examination, 
to confirm that the veteran has residuals consistent with 
cold injuries to his feet and, if so, to obtain a medical 
opinion as to whether the veteran's current problems are 
related to his military service in Korea.

The veteran is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b) 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and wife and request 
completion and return of release forms 
authorizing VA to obtain any treatment records 
from his private medical care providers who have 
treated him for his claimed cold injury 
residuals.  In this regard, the veteran's wife 
should be invited to submit a statement 
describing her recollections of the veteran's 
relevant history, particularly as he may have 
related to her concerning his in-service 
experiences, as well as where he may have been 
treated since service for the claimed disability.  


2.  Obtain the veteran's current treatment 
records from the VA Medical Center in Nashville, 
Tennessee for treatment for complaints related to 
his feet from March 2007 to the present.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility should provide a 
negative response if records are not available.

3.  When the above development has been 
accomplished and any available evidence has been 
obtained, the veteran should be scheduled for a 
VA Cold Injury Protocol examination.  The claims 
file must be provided to the examiner for review 
in conjunction with the examination.

After reviewing the file and conducting any 
necessary diagnostic testing, the examiner should 
provide a diagnosis of any condition the veteran 
has in his feet that is consistent with cold 
injury residuals.  Thereafter, the examiner 
should render an opinion as to whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that any such condition 
found is related to cold injuries as may have 
been incurred in 1952.  

The examiner is requested to support any opinion 
provided with a full rationale that references 
the February 2007 letter from Brooks Morelock, 
MD.  

4.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice obligations 
are accomplished and that the VA examination 
report is complete, the veteran's claim should be 
readjudicated.  If such action does not resolve 
the claim, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


